DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicants should note that the large number of references in the IDSs have been considered by the examiner in the same manner as other documents in PTO search files are considered by the examiner while conducting a search of the prior art in a proper field of search. MPEP 609.05(b). Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action. Consideration of abstracted English language presentations is limited thereto. If no translation is offered or indicated, no consideration is provided. Citation of related cases is not disclosure of all information therein. 
	MPEP 2001.06(b) is relevant to copending applications disclosure.
Further the form used is not compatible with the reference manager tool in DAV.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The present application is a CIP.
Claims 20, 24,26-28,31,34-36,39-43  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755), Rostoker et al (US 4829152), Vargas et al (US 2012/0125896), O’Neill et al (US 2004/0191106) and Hippensteel et al (US 2009/0098310).
Koehring discloses for claim 20: 20. (Currently Amended) An apparatus for manufacturing an orthopedic prosthesis(intended use; product by process) having a metal substrate 40 and a porous metal layer (20, c 1 l 28 porous ferrous friction layer), the apparatus comprising: a housing defining a chamber (c 4 l 22 furnace) with a controlled atmosphere (c 4 l 47non-oxidizing atmosphere), the chamber sized to receive the orthopedic prosthesis(c 4 l 44 entire assembly); a controller(c 2 l 15-70, 39, 49 control implicit); a power source 28; and an electrode 24, 25 configured to establish electrical communication between the power source and the orthopedic prosthesis via direct contact with the orthopedic prosthesis at an interface such that during a manufacturing process(fig 1-3), the controller directs a pulsed electrical current (c 2 l 29 pulsating current) from the power source to the orthopedic prosthesis to bond (c 1 l 21) the porous metal layer to the metal substrate(fig 1-3), wherein: the electrode comprises an initial contact surface that has a microarchitecture that is shaped to approximate a surface texture of the porous metal layer at the interface before bonding occurs(fig 1-3,c 1 l 15-20). 
prima facie obviousness determination. MPEP 2144.07. The term “direct” has no definition here and if a difference is known in the art as treated below.
Farling in fig 1element 10 implant and direct contact of electrode 24 with the prosthesis at an interface (The electrode 24 forms an outer surface 50 opposing the porous layer 14 and defining a contour substantially matching a contour defined by the porous layer 14.), 
Vargas in fig 1 element 10 component,fig 4a, stop 138, electrode 132, matching contour and direct contact,fig 14 improved bonding,
Rostoker teaches recited direct contact and microstructure or microarchitecture in c 4 l 5-15, 35-65,c 11 l 25-45,c 13 l 5-50,c21 l 25-35 projections 14,fig 31,c 17 l 10-30 minimal change in microstructure in heat affected zones,prosthesis c 1 l 10-25,
O’Neill in ¶¶ 8,11,75+,31 prosthesis and 
Hippensteel in ¶ 2 orthopedic implant, teach intended use for products manufactured with recited materials and procedures.
The references are from the same field of endeavor and concern the same problem.
The advantage is improved bonding and processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of Koehring for an intended use of manufacturing an orthopedic prosthesis with direct electrode contact with prosthesis at an interface with the electrode having the recited microarchitecture, including projections as taught by Farling, Rostocker, Vargas, O’Neill, and Hippensteel having improved bonding and processing.
Alternatively it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Farling, Rostocker,Vargas, O’Neill, or Hippensteel by using the manufacturing process as taught by Keohring having improved bonding and processing.

24. (New) The apparatus of claim 20, wherein: the orthopedic prosthesis has an exterior surface that is contoured to at least partially define geometry of the orthopedic prosthesis; and the contact surface of the electrode is shaped to match gross contours of the exterior surface of the orthopedic prosthesis(fig 1-3); and the apparatus further comprises a fixture located within the housing configured to hold the orthopedic prosthesis, wherein the fixture includes a mounting surface that is shaped to match contours of the exterior surface of the orthopedic prosthesis.

26. (New) The apparatus of claim 20, further comprising the orthopedic prosthesis, wherein the controller is configured to direct current from the power source to travel from the electrode, through the porous metal layer, and toward the metal substrate(fig 1-3).

27. (New) The apparatus of claim 20, further comprising: a gas source for introducing an inert gas into the controlled atmosphere of the housing; wherein the housing is configured to enclose the orthopedic prosthesis(c 4 l 22 furnace) (c 4 l 47non-oxidizing atmosphere).

28. (New) The apparatus of claim 20, further comprising: a flange extending from the electrode; and a stop positioned within the housing and configured to limit movement of the 
31. (New) An apparatus for manufacturing an orthopedic prosthesis having a metal substrate and a porous metal layer, the apparatus comprising: a fixture for holding the orthopedic prosthesis(pressure means not shown c 3 l 31,Farling fig 1); a first electrode having a contact surface configured to directly engage the porous metal layer, the contact surface comprising a first portion being shaped to mimic a texture of the porous metal layer; a power source electrically coupled to the first electrode and configured to generate an electrical current; and a controller configured to direct the electrical current from the power source, to the first electrode, through the porous metal layer and into the metal substrate to bond the porous metal layer to the metal substrate; wherein the contact surface is configured to reduce initial contact surface area between the electrode and the porous metal layer prior to the bonding process. See the rejection of claim 20.
34. (New) The apparatus of claim 31, wherein the contact surface of the first electrode is shaped to match gross contours of an exterior surface of the orthopedic prosthesis that are shaped to at least partially define geometry of the orthopedic prosthesis. See the rejection of claim 24.
35. (New) The apparatus of claim 31, further comprising a second electrode configured to receive current from the first electrode after passing through the orthopedic prosthesis(fig 1-3).
36. (New) The apparatus of claim 31, wherein the controller is configured to move the first electrode toward the fixture to apply a weld pressure against the orthopedic prosthesis; and the apparatus further comprises a stop configured to limit movement of the first electrode toward the orthopedic prosthesis (fig 1-3, Farling fig 1). See the rejection of claim 28.

40. (New) The apparatus of claim 31, further comprising: a transformer configured to receive current form the power source and direct current to the electrode; a housing defining a chamber with a controlled atmosphere, the chamber sized to receive the orthopedic prosthesis as mounted in the fixture; and a gas source for introducing an inert gas into the controlled atmosphere of the housing. See the rejection of claim 20,31.
41. (New) The apparatus of claim 31, wherein the contact surface of the electrode comprises: a second portion comprising a smooth surface configured to directly engage the metal substrate of the orthopedic prosthesis; wherein the first portion is configured to only engage the porous metal layer and the second portion is configured to only engage the metal substrate(fig 1, interrupted surface, portions of different resistance,c 1 l 25-30, Rostoker fig 14,31).

42. (New) The apparatus of claim 41, further comprising the orthopedic prosthesis, the orthopedic prosthesis comprising: an outer surface configured to engage the second portion of the contact surface; and a pocket extending into the outer surface, the pocket configured to receive the porous metal(Farling fig 3)

43. (New) The apparatus of claim 20, wherein the electrode is configured to be moved into and out of contact with the orthopedic prosthesis such that the electrode can be reused in multiple bonding processes(fig 1-3 implicit).
Claims 29,30,38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755), Rostoker et al (US .
29. (New) The apparatus of claim 20, wherein the electrode is configured to generate a weld pressure against the orthopedic prosthesis from 800 psi to 1000 psi(c 2 l 21 150 lb/in2 to hold; Medlin clamping pressure 200-1200 lb/in2 clamping pressure,O’Neill ¶¶11,75+).
38. (New) The apparatus of claim 36, wherein the electrode is configured to generate weld pressure against the orthopedic prosthesis from 800 psi to 1000 psi.
The claim differs in that the weld pressure is greater.
Medlin teaches such weld pressure in claim 20,¶¶34,36,42,48.
The advantage is a strong metallurgical bond.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling- Rostoker- Vargas-O’Neill-Hippensteel to greater pressure over holding pressure as taught by Medlin for strong metallurgical bond.
The references are from the same field of endeavor and concern the same problem.
Also Hippensteel et al discloses of applying a clamping pressure of at least 200 psi which is within the pressure range of at least 100 psi and up to 3,000 psi holding the porous metal component 10 against the metal substrate 12, wherein the net contact area is maintained during the applying step (Para. 0018 and 0022; Figures 1-4).
The advantage is a strong metallurgical bond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling- Rostoker- Vargas-O’Neill with 
The references are from the same field of endeavor and concern the same problem.

30. (New) The apparatus of claim 29, wherein the controller is configured to direct electrical current to an interface between the electrode and the porous metal layer in pulses, said pulses lasting from 20 to 80 milliseconds(c 2 l 29-55,thirty five cycle time period,cooling 15 cycle time period,1/2-2 ½ minutes overall time), said pulses numbering from 1 to 10 and direct an electrical current to an interface between the porous metal layer and the metal substrate to resistance weld the porous metal layer to the metal substrate while maintaining a thickness of the porous metal layer, the current traveling from the electrode, through the porous metal layer, and toward the metal substrate. (c 2 l 29 pulse). Specific time and pulse are optimization of a result effective variable –pulse and T and time to bond.
The claim differs in that the pulses and time differ.
About pulses and time, Fais teaches that electrical current is directed to the interface in pulses (Para. 0030; Figures 1-3), the pulses lasting between from 20 to 80 milliseconds (Para. 0047, 0048, 0050-0051,0053; Figures 1-3); the pulses numbering from 1 to 10 (Para. 0030-0031; 0045; 0047; Figures 1-3); and the weld pressure is from 800 psi to 1000 psi (Para. 0031,0055,0051; Figures 1-3).
The advantage is a strong metallurgical bond.
 Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill-
The references are from the same field of endeavor and concern the same problem.

Claims 22,23,32,33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755) , Rostoker et al (US 4829152), Vargas et al (US 2012/0125896), O’Neill et al (US 2004/0191106) and Hippensteel et al (US 2009/0098310) as applied in independent claims 20, 31 further in view of Zhang et al (US 2008/0050699), Gayer et al (US 6,214,049), Wheeler et al (US 3,852,045) and Schuegraf et al (US 5801104).
22. (New) The apparatus of claim 20, wherein the contact surface approximates ligamentous surface features of the porous metal layer(network c 3 l 3; ¶ 11 facilitate osseointegration Hippensteel).
23. (New) The apparatus of claim 20, wherein the contact surface comprises pyramids (See para 46 of the present specification, Gayer 102,106,902).
32. (New) The apparatus of claim 31, wherein the contact surface approximates ligamentous surface features of the porous metal layer.
33. (New) The apparatus of claim 31, wherein the contact surface comprises pyramids(See para 46 of the present specification, Gayer 102,106,902.).
The claims differ in a ligaments surface.

The advantage is a strong metallurgical bond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling- Rostoker- Vargas-O’Neill-Hippensteel with Zhang, by replacing the porous structure with a conductive coating of Koehring-Farling- Rostoker-Vargas-O’Neill-Hippensteel, with the porous structure with metallic coated open spaces of Zhang, to provide an improved matrix for bone in-growth and mineralization.
The references are from the same field of endeavor and concern the same problem.
The claims differ in a ligaments surface.
Hippensteel teaches that the porous metal component 10 is a porous tantalum structure having a manufactured thickness (Figures 1-2) named Trabecular Metal ® available from Zimmer Inc., Warsaw, Ind. (Hippensteel: Para. 0011; Figures 1 -2). Although Hippensteel does not expressly teach that the ligaments forming an outer surface coated with a metal coating forming an outer coated surface, formed by a reticulated vitreous carbon foam substrate which is infiltrated and coated with a biocompatible metal. Zhang does expressly discloses that material Trabecular Metal ® technology generally available from Zimmer, Inc. Warsaw, Ind., may be formed from a reticulated vitreous carbon foam substrate which is infiltrated and coated with a biocompatible metal, such as tantalum. Zhang expressly discloses that the porous tantalum structure 40 includes a large plurality of ligaments 42 defining open spaces 44 there between, with each ligament 42 generally including a carbon core 46 covered by a thin film of metal 48 
The advantage is a strong metallurgical bond.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling- Rostoker- Vargas-O’Neill with Hippensteel, by replacing the porous tantalum structure of Koehring-Farling- Rostoker-Vargas-O’Neill, with the porous tantalum structure of Hippensteel, to provide an improved matrix for bone in-growth and mineralization.
The references are from the same field of endeavor and concern the same problem.

The claims differ in a pyramid contact surface, such is taught in the art.
Gayer teaches textured and knurled devices. See applicants’ disclosure para 46-48 of its present specification. Gayer also teaches in col 8 resistance welding. Gayer teaches electrodes as being conventional in the paragraph bridging col 7-8. The references teach purpose including improving structural integrity and maintaining mesh geometry in col 7-8. Gayer teaches directly contacting the porous metal layer with a textured (col 7 line 40-50,col 8 line 5, fig 3,10,1,element 306,groove 106,prongs 102,col 7 lines 10-20,gouging or cutting, col 6 lines 45-60, roughened or coated) (col 7 lines 20-21- mesh of fibrillary wire of wooly structure) contacting surface integral with an electrode(col 8 line 4- a textured porous metal body is resistance welded by pressure 
Knurled means one of a series of small ridges or beads on a metal surface to aid in gripping. See also Kaplan cited in the present application.
Applicants have urged previously that the electrode has a surface that is textured or ligamentous but the claims still encompass an intermediate surface or film contacting the electrode or being the electrode prior to contact with a substrate using the open ended transitional term “comprising”. Applicants teach textured porous metal layers to be known in paragraphs 36-7. This is consistent with Gayer and Wheeler at least. Paragraph 46 of the present disclosure is consistent with adding material to an existing electrode to have a texture. Knurled means just about any surface including textured.
Textured electrodes are known in the art. See Schuegraf and Farling.
An electrode is an electrode.
[0046] In some embodiments, an electrode contact surface such as contact surfaces 134a, 134b will be particularly textured, e.g., incorporate one or more surface features or elements, or will otherwise be configured so that structural and/or other characteristics (e.g., surface texture, strut features, surface porosity, 

[0047] Referring now to FIGS. 16-18, the first of these figures is a microscopic image of a control sample of a porous metal, while FIG. 17 is a microscopic image of the same type and grade of porous metal as in FIG. 16 except that the porous metal was contacted by an electrode having a textured surface (45 degree, 0.040 pitch) during a welding step as described herein. A comparison of FIGS. 16 and 17 shows a substantial preservation of features of the porous metal structure. FIG. 18 is a microscopic image of the same type and grade of porous metal as in FIG. 16 except that the porous metal was contacted by an electrode having a non-textured surface during a welding step as described herein. A comparison of FIGS. 17 and 18 shows a considerable difference in preservation of features of the porous metal structure.


Farling teaches an electrode forming an outer surface opposing a porous layer and defining a contour substantially matching a contour defined by the porous layer:
                                   
    PNG
    media_image1.png
    231
    341
    media_image1.png
    Greyscale

Schuegraf et al (US 5801104) teaches textured electrodes for implants to be known.
The advantage is adding strength and avoid changes in microstructure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous metal layer of Koehring-Farling- Rostoker-Vargas-O’Neill-Hippensteel with the pyramid structure as taught by Gayer/Wheeler/Farling/Schuegraf for strength and avoid changes in microstructure.
The references are from the same field of endeavor and concern the same problem.

According to the present disclosure, paragraph 46-48 indicates textured to mean porous metal structure which includes sintered in paragraph 36 with knurled included therein in .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited art including Klrumdieck (US 2010/0094430) for CVD. Brown et al (US 6127596 also teaches a textured electrode surface for implants. See fig 11 and 8 and col 4 line 15-40 for a grid shape having high points that is knurling. Kaplan (US 5282861) teaches reticulated carbon foam of tantalum open cell structure formed by CVD used as an implant material:
                                              
    PNG
    media_image2.png
    562
    484
    media_image2.png
    Greyscale
  
See the additional cited art including Breton et al (US 3778586 with direct contact electrode 5, porous layer 2 and support 1.
MPEP 2001.06(b) for disclosure of related cases.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/10/2021 have been considered but are moot because the new ground of rejection does not rely on a combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
There is no definition of the term “direct” in the present specification. The art teaches improved porosity and bonding like that taught in fig 14 by applicant. Projections heat to higher temperatures leaving other areas cooler. The weld forms at higher temperatures resulting from 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763